DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 04/05/2021, which has been entered and made of record. Claims 1-9, 13, 15-17 and 20 have been amended. Claims 1-9, 11-13 and 15-22 are pending and have been examined.

Response to Arguments
Applicant's arguments filed on 04/05/2021 have been fully considered but they are not persuasive.
 	Applicant submits "Shirado’s teachings ON/OFF states of tactile sensors fail to teach an on or off state of sensors at different time instances and thus fails to disclose or suggest 
Examiner respectfully disagrees. Shirado teaches it is desirable to provide an excellent touching behavior recognition apparatus and method, information processing apparatus, and computer program which are capable of recognizing a human touching behavior from a plurality of contact points detected through sensors in real time with high accuracy. As such, Shirado, teaches the recognition method of the sensors at respective time instance (i.e. the touching behavior detected through the sensors at the time instance the sensors are contacted). 
Applicant further submits "...the proposed combination of Chin and Shirado at least with regard to claim 20 (whose features have been incorporated in part into independent claims 1 and 13) is based on impermissible hindsight from knowledge gleaned only from the present disclosure" (Remarks pages 8-9). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Examiner respectfully disagrees. Shirado teaches "Touching behaviors can be detected though the tactile sensor groups t1, t2, . . . , and t16" ([0070]) Shirado further teaches "To recognize touching behaviors in a plurality of portions, first, the touching behavior recognition apparatus according to the present embodiment performs clustering on the basis of information regarding pressure deviations and position deviations of respective contact points to form groups of contact points (hereinafter, referred to as "contact point groups"), each group including contact points associated with each other as a touching behavior. Subsequently, the apparatus calculates a plurality of physical quantities considered to typify a contact pattern from each contact point group. In this specification, a physical quantity typifying a contact pattern is called a "feature amount". In order not to deteriorate the real-time capability of identification, a peak value determined at the completion of a touching behavior is not used as a feature amount" ([0072]). As such, the cited references all the recited claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3, 6-8, 12-13, 15-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (U.S. 2011/0300831) in view of Shirado (U.S. 2010/0117978).
Regarding claim 1, Chin teaches: A method, comprising: 
detecting tactile input (tactile pattern 106 in Figs. 1A-1D) on a touchscreen (touchscreen 108 in Figs. 1A-1D) using sensor associated with a touchscreen ([0042]… “The recognition module 300 may enable the mobile device 100 to recognize the application of pattern (e.g., tactile pattern 106) as the unlocking gesture”); 
generating an indication of the tactile input ([0007]… “touch-based authentication method of a mobile device includes recognizing a tactile pattern on a touch screen as an unlocking gesture”), 
storing, in a buffer, the indication of the tactile input ([0042]… “The store module 306 may enable storing the unlocking gesture to the memory of the mobile device 100”); 
determining whether the buffer stores pattern information that matches one of a plurality of predetermined swipe gesture patterns, wherein the pattern information comprises the indication ([0044]… “the recognition module 300 may communicate with the association module 304 to recognize the tactile pattern 106 (e.g., using the tactile pattern module 302) matching with the security gesture”); and 
performing an action associated with the one of the plurality of predetermined swipe gesture patterns when the pattern information is determined to match the one of the plurality of predetermined swipe gesture patterns ([0045]… “The security module 110 interfaced with the processor 202 to associate the tactile pattern 106 with a security gesture, and may determine access to a set of features on the mobile device 100 based on the association”).
Chin does not explicitly teach: a plurality of sensors and wherein the indication comprises a bitstream representation of the tactile input, and wherein each of a subset of bits of the bitstream representation is indicative of an on or off state of one of the plurality of sensors at a respective time instance.
However, Shirado teaches: a plurality of sensors for detecting tactile input (FIG. 2… “the tactile sensor group t includes an array of tactile sensors CS capable of independently detecting a contact state”), and wherein each of a subset of bits of the bitstream representation is indicative of an on or off state of one of the plurality of sensors at a respective time instance ([0054]… “One microcomputer is placed in the vicinity of each tactile sensor group t so as to receive detection signals output from all of the tactile sensors CS constituting the tactile sensor group, collect pieces of data (hereinafter, referred to as "data items") indicating ON/OFF states of the respective tactile sensors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chin to incorporate the teaching of Shirado to configure a plurality of sensors for detecting tactile input, and wherein each of a subset of bits of the bitstream representation is indicative of an on or off state of one of the plurality of sensors at a respective time instance. The motivation of combining these analogous arts is to provide an excellent touching behavior recognition apparatus and method, information processing apparatus, and computer program which are capable of recognizing a [0015]).

Regarding claim 2, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. Chin further teaches: wherein at least a subset of the plurality of predetermined swipe gesture patterns is stored in a lookup table ([0042]… “The store module 306 may enable storing the unlocking gesture to the memory of the mobile device 100; Figure 4, [0049]-[0050] and [0055] shows “subsets” for various users, e.g. at least two patterns for John in column 402 “security gesture”, also shows “mirrored” patterns in column (under “tolerance” 430 column). 

Regarding claim 3, the combination of Chin and Shirado teaches the invention of claim 2 as discussed above. Chin further teaches: wherein the subset is a first subset, and wherein each predetermined swipe gesture pattern of a second subset of the plurality of predetermined gesture patterns is a mirrored version of one of the plurality of predetermined swipe gesture patterns of the first subset (Fig. 4 shows “mirrored” patterns for John and Raj, security “normal” pattern and tolerance pattern; [0057]).

Regarding claim 6, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. Chin further teaches: generating a set of swipe gesture patterns based on the plurality of predetermined swipe gesture patterns (see the tactile pattern 106 in Fig. 1A-1D); determining whether the pattern information stored in the buffer matches one swipe [0044]… “the recognition module 300 may communicate with the association module 304 to recognize the tactile pattern 106 (e.g., using the tactile pattern module 302) matching with the security gesture”); and performing an action associated with the one swipe gesture pattern of the set of gesture patterns when the pattern information is determined to match the one swipe gesture pattern of the set of swipe gesture patterns ([0045]… “The security module 110 interfaced with the processor 202 to associate the tactile pattern 106 with a security gesture, and may determine access to a set of features on the mobile device 100 based on the association”).

Regarding claim 7, the combination of Chin and Shirado teaches the invention of claim 6 as discussed above. Chin further teaches: wherein the set of swipe gesture patterns comprises a mirrored version of the plurality of predetermined swipe gesture patterns (Fig. 4 shows “mirrored” patterns for John and Raj, security “normal” pattern and tolerance pattern; [0057]).

Regarding claim 8, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. Chin further teaches: wherein the buffer is a first buffer ([0042]… “The store module 306 may enable storing the unlocking gesture to the memory of the mobile device 100”).
 	Chin does not explicitly teach: the method further comprising: storing, in a second buffer, a mirrored version of the pattern information stored in the first buffer, wherein the 
However, Chin teaches “mirrored” patterns for John and Raj as security “normal” pattern and tolerance pattern (Fig. 4; [0057]). Therefore. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to configure a second buffer storing a mirrored version of the pattern information stored in the first buffer, wherein the determining further comprises determining whether the mirrored version matches one of the plurality of predetermined swipe gesture patterns, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 12, the combination of Chin and Shirado the invention of claim 1 as discussed above. Chin further teaches: A system ([0007]… “A method, system, and/or apparatus of a touch-based authentication of a mobile device”), comprising: one or more processors (processor 202 in Fig. 2); and memory (main memory 204, static memory 206 in Fig. 2) comprising instructions stored therein (instruction 224 in Fig. 2), which when executed by the one or more processors (processor 202 in Fig. 2), cause the one or more processors to perform the method of claim 1 (see claim 1 above).

Regarding claim 13, Chin teaches: A system, comprising: 
sensor ([0042]… “The recognition module 300 may enable the mobile device 100 to recognize the application of pattern (e.g., tactile pattern 106) as the unlocking gesture”) configured to tactile pattern 106 in Figs. 1A-1D) associated with a touchscreen (touchscreen 108 in Figs. 1A-1D); 
a data conversion circuit configured to generate an indication of the tactile input ([0007]… “touch-based authentication method of a mobile device includes recognizing a tactile pattern on a touch screen as an unlocking gesture”), 
a buffer configured to store an indication of the tactile input ([0042]… “The store module 306 may enable storing the unlocking gesture to the memory of the mobile device 100”); 
a gesture detection circuit configured to determine whether the buffer is storing pattern information that matches one of a plurality of predetermined swipe gesture patterns, wherein the pattern information comprises the indication([0044]… “the recognition module 300 may communicate with the association module 304 to recognize the tactile pattern 106 (e.g., using the tactile pattern module 302) matching with the security gesture”); 
a gesture processing circuit configured to perform an action associated with the one of the plurality of predetermined swipe gesture patterns when the pattern information is determined to match the one of the plurality of predetermined swipe gesture patterns ([0045]… “The security module 110 interfaced with the processor 202 to associate the tactile pattern 106 with a security gesture, and may determine access to a set of features on the mobile device 100 based on the association”).
Chin does not explicitly teach: a plurality of sensors and wherein the indication comprises a bitstream representation of the tactile input, and wherein each of a subset of bits of the bitstream representation is indicative of an on or off state of one of the plurality of sensors at a respective time instance.
FIG. 2… “the tactile sensor group t includes an array of tactile sensors CS capable of independently detecting a contact state”), and wherein each of a subset of bits of the bitstream representation is indicative of an on or off state of one of the plurality of sensors at a respective time instance ([0054]… “One microcomputer is placed in the vicinity of each tactile sensor group t so as to receive detection signals output from all of the tactile sensors CS constituting the tactile sensor group, collect pieces of data (hereinafter, referred to as "data items") indicating ON/OFF states of the respective tactile sensors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chin to incorporate the teaching of Shirado to configure a plurality of sensors for detecting tactile input, and wherein each of a subset of bits of the bitstream representation is indicative of an on or off state of one of the plurality of sensors at a respective time instance. The motivation of combining these analogous arts is to provide an excellent touching behavior recognition apparatus and method, information processing apparatus, and computer program which are capable of recognizing a human touching behavior from a plurality of contact points detected through sensors in real time with high accuracy ([0015]).

Regarding claim 15, the combination of Chin and Shirado teaches the invention of claim 13 as discussed above. Chin further teaches: wherein at least a subset of the plurality of predetermined swipe gesture patterns is stored in a lookup table (([0042]… “The store module 306 may enable storing the unlocking gesture to the memory of the mobile device 100; Figure 4, [0049]-[0050] and [0055] shows “subsets” for various users, e.g. at least two patterns for John in column 402 “security gesture”, also shows “mirrored” patterns in column (under “tolerance” 430 column)).
Chin does not teach: wherein each predetermined swipe gesture pattern of the plurality of predetermined gesture patterns comprises one or more bits representing a number of steps associated with the predetermined gesture pattern.
However, Shirado teaches: “After the determination results regarding the presence or absence of the touching behaviors are obtained on the basis of each multidimensional feature amount (i.e., each contact point group) as described above, the touching behavior recognition apparatus can finally obtain a result of touching behavior recognition unique to each multidimensional feature amount (i.e., each contact point group) every step on the basis of transition data items regarding the determination results and priorities assigned to the respective touching behavior classes. When a plurality of touching behaviors are recognized with respect to a certain contact point group, one touching behavior can be selected from among the touching behaviors on the basis of information supplied from another function, such as an attention module” ([0076]). Shirado further teaches “First, a mean of determination results in the last several milliseconds is obtained for each touching behavior primitive item (step S1). If the determination results on the respective touching behavior primitive items each indicate zero, recognition is not updated (step S2). On the other hand, if the mean of the determination results on any touching behavior primitive item indicates a value other than zero, the item with a maximum value is selected (step S3). In this instance, if there are two or Fig. 11; [0119]-[0121]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chin to incorporate the teaching of Shirado to configure each predetermined swipe gesture pattern of the plurality of predetermined gesture patterns to comprise one or more bits representing a number of steps associated with the predetermined swipe gesture pattern. The motivation of combining these analogous arts is to provide an excellent touching behavior recognition apparatus and method, information processing apparatus, and computer program which are capable of recognizing a human touching behavior from a plurality of contact points detected through sensors in real time with high accuracy ([0015]).

Regarding claim 16, the combination of Chin and Shirado teaches the invention of claim 13 as discussed above. Chin further teaches: wherein a set of swipe gesture patterns is associated with a mirrored version of the plurality of predetermined swipe gesture patterns Fig. 4 shows “mirrored” patterns for John and Raj, security “normal” pattern and tolerance pattern; [0057]), and wherein the gesture detection circuit is further configured to determine whether the pattern information stored in the buffer matches one swipe gesture pattern of the set of swipe gesture patterns ([0044]… “the recognition module 300 may communicate with the association module 304 to recognize the tactile pattern 106 (e.g., using the tactile pattern module 302) matching with the security gesture”).

 wherein: the buffer is a first buffer ([0042]… “The store module 306 may enable storing the unlocking gesture to the memory of the mobile device 100”).
Chin does not explicitly teach the system further comprising a second buffer configured to store a mirrored version of the pattern information stored in the first buffer, and the gesture detection circuit is further configured to determine whether the mirrored version matches one of the plurality of predetermined swipe gesture patterns.
However, Chin teaches “mirrored” patterns for John and Raj as security “normal” pattern and tolerance pattern (Fig. 4; [0057]). Therefore. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to configure a second buffer storing a mirrored version of the pattern information stored in the first buffer, wherein the determining further comprises determining whether the mirrored version matches one of the plurality of predetermined swipe gesture patterns, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 20, the combination of Chin and Shirado teaches the invention of claim 13 as discussed above. Chin further teaches: wherein each of the plurality of predetermined swipe gesture patterns is associated with a linear swipe gesture or a circular swipe gesture (Fig. 1A-1D; [0068]… “a vector tactile pattern may consist of directional linear or complex curvilinear components”).

Regarding claim 22, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. Shirado further teaches: wherein the indication further comprises a representation of a number of steps associated with the tactile input, and wherein each step is associated with a different time instance ([0076]… “After the determination results regarding the presence or absence of the touching behaviors are obtained on the basis of each multidimensional feature amount (i.e., each contact point group) as described above, the touching behavior recognition apparatus can finally obtain a result of touching behavior recognition unique to each multidimensional feature amount (i.e., each contact point group) every step on the basis of transition data items regarding the determination results and priorities assigned to the respective touching behavior classes. When a plurality of touching behaviors are recognized with respect to a certain contact point group, one touching behavior can be selected from among the touching behaviors on the basis of information supplied from another function, such as an attention module”; Fig. 11; [0119]-[0121]… “First, a mean of determination results in the last several milliseconds is obtained for each touching behavior primitive item (step S1). If the determination results on the respective touching behavior primitive items each indicate zero, recognition is not updated (step S2). On the other hand, if the mean of the determination results on any touching behavior primitive item indicates a value other than zero, the item with a maximum value is selected (step S3). In this instance, if there are two or more items having the same value, the item assigned the highest priority is selected (step S4)”).

Claims 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (U.S. 2011/0300831) in view of Shirado (U.S. 2010/0117978) as applied to claim 1 above, and further in view of Han (U.S. 2018/0164892).
Regarding claim 5, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. The combination of Chin and Shirado does not teach: clearing the buffer when the pattern information is determined to match the one of the plurality of predetermined swipe gesture patterns.
However, Han teaches: clearing the buffer when the pattern information is determined to match the one of the plurality of predetermined swipe gesture patterns (steps 414, 418 and 420 in Fig. 4; [0056]… “the wrist-wearable computing device 100 may clear the gesture sequence of detected gesture steps, keep only the most recently added gesture step appended at block 410 in the gesture sequence of detected gesture steps, or remove the oldest gesture step in the gesture sequence of detected gesture steps”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to incorporate the teaching of Han to clear the buffer when the pattern information is determined to match the one of the plurality of predetermined swipe gesture patterns. The motivation of combining these analogous arts is to provide more storing space in the buffer.

Regarding claim 9, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. The combination of Chin and Shirado does not teach: when the pattern 
However, Han teaches: when the pattern information is determined to not match any of the plurality of predetermined gesture patterns, repeating the detecting, storing, and determining (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to incorporate the teaching of Han to configure the pattern information to be determined to not match any of the plurality of predetermined gesture patterns, repeating the detecting, storing, and determining. The motivation of combining these analogous arts is to provide more storing space in the buffer.

Claims 11, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (U.S. 2011/0300831) in view of Shirado (U.S. 2010/0117978) as applied to claims 1 and 13 above, and further in view of Solbach (U.S. 2017/0242806).
Regarding claim 11, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. The combination of Chin and Shirado does not teach: wherein the buffer is a circular buffer.
However, Solbach teaches: wherein the buffer is a circular buffer (Fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to incorporate the teaching of Solbach to configure the buffer to be a circular buffer. The [0031]).

Regarding claim 18, the combination of Chin and Shirado teaches the invention of claim 13 as discussed above. The combination of Chin and Shirado does not teach: wherein the buffer is a circular buffer.
However, Solbach teaches: wherein the buffer is a circular buffer (Fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to incorporate the teaching of Solbach to configure the buffer to be a circular buffer. The motivation of combining these analogous arts is to provide a low-power, always-on algorithm can buffer a certain amount of received data from one or more sensors, which fulfils the size requirement of a buffer used for buffering this data by using a circular data buffer and by adaptively applying data compression and/or other techniques to efficiently utilize the data buffer ([0031]).

Regarding claim 21, the combination of Chin and Shirado teaches the invention of claim 1 as discussed above. Shirado further teaches: wherein: the generating comprises: generating a first set of bits of the bitstream representation indicative of an on or off state of each of the [0054]… “One microcomputer is placed in the vicinity of each tactile sensor group t so as to receive detection signals output from all of the tactile sensors CS constituting the tactile sensor group, collect pieces of data (hereinafter, referred to as "data items") indicating ON/OFF states of the respective tactile sensors”).
The combination of Chin and Shirado does not explicitly teach: generating a second set of bits of the bitstream representation indicative of an on or off state of each of the plurality of sensors at a second time instance; and the storing comprises: storing, in a portion of the buffer, the first set of bits; shifting the first set of bits in the buffer; and storing, in the portion of the buffer, the second set of bits.
However, Solbach teaches “circular data buffer 177-1 may be of sufficient size to buffer several seconds (e.g., 3-10 seconds of data received from a sensor 178), before beginning to overwrite itself with newly received data after circling back to the same memory addresses that were previously written with buffered data. In various embodiments, received data from a sensor 178 may be continuously written in a circular fashion into circular data buffer 177-1 in a raw or processed fashion as the data streams in from the sensor” ([0053]). Solbach further teaches “As illustrated in FIG. 3E, the command is sent at a time/position of circular data buffering indicated by arrow 361. It should be appreciated that there may be some time required for sensor processor 172 to analyze the triggering data 301 locally, so there may be some time delay before the end of the triggering data and the time the signal to wake up the host processor is send, accordingly in some embodiments the time/position indicated by arrow 361 may actually be shifted to 311-16, 311-17, etc, due to analysis lag. Later, at a time/position of circular data buffering indicated by arrow 362, sensor processor 172 receives a notification [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to incorporate the teaching of Solbach to configure generate a second set of bits of the bitstream representation indicative of an on or off state of each of the plurality of sensors at a second time instance; and to configure the storing to comprise: storing, in a portion of the buffer, the first set of bits; shifting the first set of bits in the buffer; and storing, in the portion of the buffer, the second set of bits. The motivation of combining these analogous arts is to provide a low-power, always-on algorithm can buffer a certain amount of received data from one or more sensors, which fulfils the size requirement of a buffer used for buffering this data by using a circular data buffer and by adaptively applying data compression and/or other techniques to efficiently utilize the data buffer ([0031]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (U.S. 2011/0300831) in view of Shirado (U.S. 2010/0117978)  as applied to claim 13 above, and further in view of Naidoo (US 2017/0269696).
Regarding claim 19, the combination of Chin and Shirado teaches the invention of claim 13 as discussed above. Chin further teaches: the touchscreen (touch screen 108 in Figs. 1A-1D).
The combination of Chin and Shirado does not teach: wherein the action comprises adjusting content displayed on the touchscreen.
[0007]… “The user interface device may be connected to on-line process measurements as well as the on-line process plant entities such that the measurements may be displayed to the operator and then adjusted according to operator input”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Chin and Shirado to incorporate the teaching of Naidoo to configure the action to comprise adjusting content displayed on the touchscreen. The motivation of combining these analogous arts is to provide easier and user friendly touch screen control system.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method having all the claimed features of applicant's invention, specifically including “wherein each predetermined swipe gesture pattern of the plurality of predetermined swipe gesture patterns comprises one or more bits representing a number of steps associated with the predetermined swipe gesture 600pattern and wherein each step is associated with a different time instance and a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622